Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	The examiner appreciates applicant’s amendment to claims 4 and 15 to address the claim objection and the objections are withdrawn.
	With regard to the 101 rejection, applicant argues that the claims recite a practical application.  The examiner disagrees.  First, applicant’s arguments are not commensurate with the scope of the claim as the claim does not include many of the functions argued by applicant.  Further, the claim has nothing more than data processing, without any improvement to how the data is processed.  Instead, the claims merely recite a result of the data processing and therefore does not constitute a practical application.  
	With regard to the art rejection, applicant argues that Landers does not disclose “in response to the first customer being associated with the first virtual identity, the processor updates and outputs the first list according to a first operation received by the human machine interface.” 
	The examiner disagrees.  Landers ¶27-28 identifies a person and updates the virtual transaction list associated with the person.  Landers ¶24 generally discusses the updating of the list.  The examiner notes that as with the 101 rejection, applicant provides no details for “output” or “first operation” and thus can encompass virtually anything, including output to the storage system, display, or other computing resource, output to the first customer, employee, or other person.  Similarly, first operation can be any input, action recognized by sensors, or any such “operations” by virtually any device within the system.  The examiner suggests that applicant avoid such broad, abstract, and nearly undefined terms if applicant has a specific meaning in mind and to incorporate such a meaning into the claim in order to advance prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the claims recite “in response to the first customer being associated with the first virtual identity.”  The recitation of “the first virtual identity” is indefinite as “the first virtual identity” is  generated “in response to the customer not being associated with any virtual identity” and therefore cannot be the same virtual identity as in the previous limitation.  For purposes of examination, the examiner treats “the first virtual identity” as “a third virtual identity” as to not create confusion with applicant’s recitations of “second virtual identity” in subsequent claims. 

Claims 1-11 are further rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite because the claims recite a system that comprises method steps.  The claim is therefore indefinite because it is unclear whether infringement occurs when one creates the system or performs the recited method steps.  In particular, the independent and many dependent claims recite method steps that the system carries out.  For example, in claim 1, the proximity sensor “sensing a first customer approaching the proximity sensor to generate a sensed data,” the image sensor, “sensing a movement trajectory and an image of the first customer,” the processor “determines whether the first customer in the image is associated with a virtual identity.”  Claim 2, “the processor senses an item picked up from the storage device.”  There are other similar issues with other dependent claims. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). MPEP 2173.05(p). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to identifying a customer and associating the identified customer with an account which is akin to fundamental economic practices and a method of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
sensing a first customer approaching the proximity sensor to generate a sensed data;
sensing a movement trajectory and an image of the first customer; 
determine whether the first customer in the image is associated with a virtual identity, wherein
in response to the first customer being not associated with any virtual identity, generates a first virtual identity and assigns the first virtual identity to the first customer, and updates a first list according to a first movement trajectory, wherein 
in response to the first customer being associated with the first virtual identity, updates and outputs the first list according to a first operation received by the human machine interface. 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
a proximity sensor, 
an image sensor, 
a human machine interface; and 
a processor, coupled to the proximity sensor, the image sensor and the human machine interface.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-11 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 12-13 are rejected under 35 USC 102 as being anticipated by US 2017/0308942, Landers et al. (hereafter Landers)

1. An intelligent store system, comprising: 
a proximity sensor, sensing a first customer approaching the proximity sensor to generate a sensed data; (Landers ¶14-15 sensors at the door to identify customers entering/exiting)
an image sensor, sensing a movement trajectory and an image of the first customer; (Landers ¶65 image sensor captures images of the person)
a human machine interface; and (Landers ¶19 human machine interfaces)
a processor, coupled to the proximity sensor, the image sensor and the human machine interface, (Landers ¶18 processors )
wherein the processor determines whether the first customer in the image is associated with a virtual identity, wherein (Landers ¶27-28 determines if the person is associated with an account) 
in response to the first customer being not associated with any virtual identity, the processor generates a first virtual identity and assigns the first virtual identity to the first customer, and updates a first list according to a first movement trajectory, wherein (Landers ¶27 if not with an account, assigns e.g. “customer A” and tracks the customer using the identity; ¶24 describes virtual transaction data e.g. adding item to the virtual transaction data) 
in response to the first customer being associated with the first virtual identity, the processor updates and outputs the first list according to a first operation received by the human machine interface. (Landers ¶28 identifies the customer; ¶24 describes virtual transaction data e.g. adding item to the virtual transaction data; see also ¶33-43) 

Claim 12 is rejected under a similar rationale. 

2. The intelligent store system of claim 1, further comprising: 
a storage device, comprising a sensor coupled to the processor, wherein the processor senses an item picked up from the storage device by the first customer by using the sensor in the storage device so as to generate an event record corresponding to the first virtual identity, wherein (Landers ¶14 display unit; ¶38 person picked up item from display unit, updates the virtual transaction)
the processor updates the first list according to the event record and the movement trajectory. (Landers ¶38 updates the virtual transaction)

Claim 13 is rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 14-18 are rejected under 35 USC 103 as being unpatentable over Landers in view of US 2018/0232796, Glaser et al. (hereafter Glaser)

3. The intelligent store system of claim 2, wherein the storage device stores a first item and a second item, wherein the event record comprises the first item, (Landers ¶15 items on display units; ¶24, transaction record)
Landers does not disclose
a first probability corresponding to the first item, the second item and a second probability corresponding to the second item.

However, Glasser ¶72-73 discloses items with probability scores; see also ¶151.  It would have been obvious to modify the system of Landers to include probability of items for the purposes of increasing a confidence in the accuracy of the virtual cart and resolve issues as taught by Glaser (¶133).

Claim 14 is rejected under a similar rationale.

4. The intelligent store system of claim 3, wherein the processor displays the first list including the first item by the human machine interface in response to the first probability being greater than the second probability.  (Glaser ¶72 includes an item in the list when the probability is greater than another item)

Claim 15 is rejected under a similar rationale.

5. The intelligent store system of claim 4, wherein the processor removes the first item from the first list according to the first operation of the first customer.  (Landers ¶24 add/remove items from list)

Claim 16 is rejected under a similar rationale.

6. The intelligent store system of claim 5, wherein the processor adds the second item to the first list according to the event record in response to the first item being removed from the first list.  (Landers ¶31 updates list based on a return of the item and adds other items upon sensing additional items)

Claim 17 is rejected under a similar rationale.

7. The intelligent store system of claim 5, wherein the processor displays the second item by the human machine interface according to the event record in response to the first item being removed from the first list, wherein the human machine interface receives a second operation, wherein the processor adds the second item to the first list according to the second operation. (Landers ¶31 updates list based on a return of the item and adds other items upon sensing additional items)

Claim 18 is rejected under a similar rationale.

Claims 8-11, 19-22 are rejected under 35 USC 103 as being unpatentable over Landers in view of US 2020/0302509, Kishimoto et al. (hereafter Kishimoto)

8. The intelligent store system of claim 2, wherein the storage device stores a first item, (Landers ¶15 storage device has the item)
wherein the first list comprises the first item, (Landers ¶24 virtual transaction data about items that the person will transact (purchase)) 
Landers does not disclose.
wherein the event record is associated with the first virtual identity corresponding to the first customer and a second virtual identity corresponding to a second customer, wherein the processor removes the first item from the first list according to the first operation, and adds the first item to a second list corresponding to the second virtual identity according to the event record in response to the first item being removed from the first list. 

However, in another shopping application Kishimoto ¶13-14 and ¶50-57 describes a process to verify which list an item should belong to when an item becomes potentially registerable to two customers.  It would have been obvious to modify the system of Landers to include the ability to remove the item from a customer’s list and add it to another customer’s list upon removal for the purposes of correcting erroneous registration of items on the list as taught by Kishimoto (¶4). 

Claim 19 is rejected under a similar rationale.

9. The intelligent store system of claim 1, wherein the processor adds an item to the first list according to the first operation.  (Landers ¶24 adds an item to a list)

Claim 20 is rejected under a similar rationale.

10. The intelligent store system of claim 1, wherein the processor generates the first virtual identity for the first customer according to a first customer identity pre-registered by the first customer.  (Landers ¶28 customer previously registered) 

Claim 21 is rejected under a similar rationale.

11. The intelligent store system of claim 10, wherein the image sensor senses an image of the first customer, so as to pre-register the first customer identity according to the image.  (Landers ¶23 identifies customer using a place holder).

Claim 22 is rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684